Gbay, J.
This case does not present any question of the validity or effect, in law or in equity, of a deed made by a husband to his wife. The deed in this case was made by a third person at the request of the husband, with the intention of vesting the legal title in the wife.
If by reason of the insertion of the name of the husband, instead of that of the wife, in one place in the deed by mistake of *179the scrivener, the deed did not pass the legal title to the wife, the husband has no need of any release from her.
If she did take the legal title by virtue of the deed, the mere fact that he paid the consideration money would not control the presumption that the deed was intended by him as a provision for her, nor establish a resulting trust in his favor without further proof that such was the intention at the time of the conveyance. Whitten v. Whitten, 3 Cush. 191. Cairns v. Colburn, 104 Mass. 274. Dickinson v. Davis, 43 N. H. 647. Bent v. Bent, 44 Vt. 555.
There is no evidence in the case to warrant the inference of such an intention. The fact, as found by the judge before whom the hearing was had, that the husband did not intend to make a gift of the estate to the wife adversely to himself, falls far short of proving that he made such a payment for the land, or for a specific part or distinct interest therein, as is necessary to establish a resulting trust. McGowan v. McGowan, 14 Gray, 119. Any inference in his favor, which could be drawn from his management of the estate for some years after the conveyance, is overcome'by his subsequent unqualified declarations, on oath and otherwise, that he had caused all his real estate to be conveyed to his wife, and was without property of any kind. Redington v. Redington, 3 Ridgw. P. C. 106. The only reasonable inference from all the facts proved is, that while the husband did not intend to make a gift of the estate to his wife which would deprive him of all benefit thereof, he did intend that the use of the estate and the application of the income for her own benefit and that oi himself and their children should rest in her discretion.

Bill dismissed with costs